Suit by appellant against appellees to recover on a promissory note and to foreclose a mortgage. Appellees plead payment of the note, and, in addition, $21.50 over and above the amount of the note. A trial resulted in a judgment in favor of appellees for $21.50, which was remitted, and appellant prosecutes this appeal. *Page 524 
Two of appellant's assignments relate to the court's action in admitting testimony and refusing a special charge, which pertains to the item of $21.50. As that amount was remitted by appellant, the assignments are without merit. The other assignments complain of the sufficiency of the evidence to support the judgment.
The evidence shows that the note was paid off and discharged.
There is no error in the judgment, and it is affirmed.